                                                                                 Case 2:19-cv-00814-RFB-BNW Document 38
                                                                                                                     37 Filed 07/31/20
                                                                                                                              07/28/20 Page 1 of 2
                                                                                                                                                 3


                                                                             1   BRADLEY S. MAINOR, ESQ.
                                                                                 Nevada Bar No. 7434
                                                                             2   JOSEPH J. WIRTH, ESQ.
                                                                                 Nevada Bar No. 10280
                                                                             3
                                                                                 ASH MARIE GANIER, ESQ.
                                                                             4   Nevada Bar No. 14712
                                                                                 TAELOR S. EVANS, ESQ.
                                                                             5   Nevada Bar No. 14704
                                                                                 MAINOR WIRTH, LLP
                                                                             6   6018 S. Fort Apache, Ste. 150
                                                                                 Las Vegas, Nevada 89148
                                                                             7
                                                                                 (702) 464-5000
                                                                             8   (702) 463-4440 Facsimile
                                                                                 ash@mwijury.com
                                                                             9   Attorneys for Plaintiff
                                                                            10                                  UNITED STATES DISTRICT COURT
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                                        DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                            12
                                                                                 JUANA CRUZ DE RAMIREZ,                        CASE NO.: 2:19-cv-00814
MAINOR WIRTH, LLP




                                                                            13
                                                                                                    Plaintiff                  MOTION TO REMOVE ATTORNEY
                                                                            14                                                 FROM THE SERVICE LIST
                                                                            15   vs.

                                                                            16   CARDENAS MARKETS, LLC aka
                                                                                 CARDENAS, a foreign limited liability
                                                                            17   company; LAMANZA LLC, a domestic
                                                                                 limited liability company; DOE
                                                                            18   MAINTENANCE COMPANY 1-10; DOE
                                                                            19   INDIVIDUALS 1-20; and ROE BUSINESS
                                                                                 ENTITIES 1-20, inclusive,
                                                                            20
                                                                                                   Defendants
                                                                            21

                                                                            22          Plaintiff JUANA CRUZ DE RAMIREZ, by and through her attorney of record of the law
                                                                            23   office of MAINOR WIRTH, LLP, hereby requests that KATIE E. GOLDBERG, ESQ. be
                                                                            24   removed from the list of counsel to be noticed. KATIE E. GOLDBERG, ESQ. is no longer
                                                                            25   representing the Plaintiff.
                                                                            26   ///
                                                                            27   ///
                                                                            28

                                                                                                                          Page 1 of 3
                                                                                 Case 2:19-cv-00814-RFB-BNW Document 38
                                                                                                                     37 Filed 07/31/20
                                                                                                                              07/28/20 Page 2 of 2
                                                                                                                                                 3


                                                                             1          BRADLEY S. MAINOR, ESQ., JOSEPH J. WIRTH, ESQ., ASH MARIE GANIER,

                                                                             2   ESQ., and TAELOR S. EVANS, ESQ. of the law firm of MAINOR WIRTH, LLP continues to

                                                                             3   represent the Plaintiff in this action; therefore no party will be prejudiced by withdrawal of

                                                                             4   KATIE E. GOLDBERG, ESQ.

                                                                             5          DATED this 28th day of July, 2020.

                                                                             6                                                     MAINOR WIRTH, LLP

                                                                             7                                                     /s/ Ash Marie Ganier
                                                                                                                                   ___________________________________
                                                                             8
                                                                                                                                   ASH AMRIE GANIER, ESQ.
                                                                             9                                                     Nevada Bar No. 14712
                                                                                                                                   6018 S. Ft. Apache Rd., Ste. 150
                                                                            10                                                     Las Vegas, Nevada 89148
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                                                                                   Attorneys for Plaintiff
                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
MAINOR WIRTH, LLP




                                                                            13     IT IS SO ORDERED
                                                                            14
                                                                                   DATED: 5:28 pm, July 30, 2020
                                                                            15

                                                                            16
                                                                                   _________________________________
                                                                            17     BRENDA WEKSLER
                                                                            18     UNITED STATES MAGISTRATE JUDGE
                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26
                                                                            27

                                                                            28

                                                                                                                             Page 2 of 3
